DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2022 has been entered.

Terminal Disclaimer

The terminal disclaimer filed on 18 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,754,477 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1 and 5.  In particular, none of the references relied upon by the examiner teach or fairly suggest the claimed “touch screen controller circuitry” configured to “compare voltages of a first set of the columns of conductors to a first threshold, the columns of conductors to be included in the first set of the columns based on a level of noise associated with the system” such that “based on comparison of the voltages of the first set of the columns of conductors with the first threshold,” the “touch screen controller circuitry” is configured to “identify a first column of conductors having a highest voltage; and compare the highest voltage to a second threshold” and “based on a comparison of the highest voltage to the second threshold, identify a second column of conductors having a lowest voltage; compare a difference between the highest voltage of the first column and the lowest voltage of the second column to a third threshold” such that “based on a comparison of the difference to the third threshold,” the “touch screen controller circuitry” is further configured to “determine the touch screen is within a threshold proximity of an object; and change a setting of the system from an out-of-proximity state to an in-proximity state” as recited, in varying form, in independent Claims 1 and 5).
Figures 2 and 3 of the originally filed disclosure.  The claimed invention requires that a “touch screen controller circuitry” associated with a touch screen device having rows and columns of conductors be initially configured to compare voltages of a set of columns of conductors to a “High Water Mark” or “first threshold” (see (14) in Figure 2 and Figure 3) in order to “reliably distinguish a relative small, somewhat pointed human finger from a relatively large and relatively flat human face or cheek or ear” by first establishing a “safety margin” voltage threshold, that is above “system noise,” to which the predetermined set of column conductors is compared (see the originally filed specification at Page 17, Lines 13-21 through Page 18, Lines 1-13).  Subsequently, “based on comparison of the voltages of a first set of the columns of conductors with the first threshold,” the “touch screen controller circuitry” is configured to identify a “first column of conductors having a highest voltage” and “compare the highest voltage to a second threshold” (see (17) in Figure 3) in order to determine “whether or not the highest column conductor voltage is greater than a predetermined value COL_TOO_HIGH” such that the “touch screen controller circuitry” can “prevent the undesirable effect of a large finger having a sufficiently flat profile to be mistaken for a relatively flat face” (see the originally filed specification at Page 22, Lines 13-22 through Page 23, Lines 1-2).  Subsequently, “based on a comparison of the highest voltage to the second threshold,” the “touch screen controller circuitry” is configured to “identify a second column of conductors having a lowest voltage” and “compare a difference between the highest voltage of the first column and the lowest voltage of the second column to a third threshold” (see (16) in Figure 2 and Figure 3) in order to establish that a “profile of the approaching object 
As pertaining to the most pertinent prior art relied upon by the examiner, Takashima et al. (US 2013 / 0201151) discloses (see Fig. 2, Fig. 6, Fig. 7, and Fig. 8) touch screen controller circuitry (see Page 5, Para. [0059]) configured to compare voltages of a first set of column conductor (i.e., see any (40X, 40Y) in Fig. 2) to a first threshold (i.e., a touch determination threshold value; see Page 6, Para. [0078] along with (S1) in Fig. 7 and note that all of the conductors (40X, 40Y) are preliminarily compared to a touch determination threshold value (Th1) prior to determining an element type); and based on the comparison, compare a difference between a highest voltage (see (Hm) in Fig. 6 and Fig. 8 corresponding to a maximum “H” value) and a lowest voltage (see (H0) in Fig. 6 and Fig. 8 corresponding to the minimum “H” value) to a third threshold (i.e., see the predetermined “Hm” voltage amplitude thresholds in Fig. 8 corresponding to arbitrarily set values of (75, 80, 100, 100, and 130) for Fig. 8A, 8B, 8C, 8D, and 8E, respectively; and see Page 6, Para. [0072] with Page 7 through Page 8, Para. [0088]-[0090], [0092],  [0094], and [0096]; and note that a voltage difference or amplitude height “Hm” between a conductor having a peak amplitude and a conductor having a minimum amplitude is calculated and that voltage difference or 
However, none of the references relied upon by the examiner teach or fairly suggest the claimed “touch screen controller circuitry” configured to “compare voltages of a first set of the columns of conductors” to the claimed “first threshold” wherein “the columns of conductors to be included in the first set of the columns” is “based on a level of noise associated with the system,” wherein “based on comparison of the voltages of the first set of the columns of conductors with the first threshold,” the “touch screen controller circuitry” is configured to “identify a first column of conductors having a highest voltage; and compare the highest voltage to a second threshold” and “based on a comparison of the highest voltage to the second threshold, identify a second column of conductors having a lowest voltage; compare a difference between the highest voltage of the first column and the lowest voltage of the second column to a third threshold” such that “based on a comparison of the difference to the third threshold,” the “touch screen controller circuitry” is further configured to “determine the touch screen is within a threshold proximity of an object; and change a setting of the system from an out-of-proximity state to an in-proximity state” as recited, in varying form, in independent Claims 1 and 5).  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622